                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                         WESTERN DIVISION AT DAYTON

 KEAIRRA ZAFR,                               :   Case No. 3:19-cv-00076
                                             :
        Plaintiff,                           :   Magistrate Judge Sharon L. Ovington
 vs.                                         :   (by full consent of the parties)
                                             :
 COMMISSIONER OF THE SOCIAL                  :
 SECURITY ADMINISTRATION,                    :
                                             :
        Defendant.                           :


                               DECISION AND ENTRY


       Plaintiff Keairra Zafr protectively filed an application for Supplemental Security

Income on November 30, 2015. She asserted in part that she was eligible to receive such

benefits because she was under a “disability” as defined in the Social Security Act due, in

part, to her hearing loss. The Administration denied her application based mainly on the

decision of Administrative Law Judge (ALJ) Deborah F. Sanders, who concluded that

Plaintiff was not under a disability. In doing so, ALJ Sanders found at step 3 of her

sequential evaluation, see 20 C.F.R. §416.920(a)(4), that “[t]he severity of [Plaintiff’s]

hearing loss does not meet or medically equal the criteria of listing 2.10 as [her] word

discrimination is 92 percent in her better ear.” (Doc. #6, PageID # 63 (citing Exhibit

12F, PageID #s 1050-53)).

       The Commissioner acknowledges that the ALJ’s decision is flawed and cannot be

defended. Consequently, the Commissioner has filed a Motion to Remand for further
proceedings to determine if Plaintiff’s hearing loss meets or medically equals Listing

2.10(B), Listing of Impairments, 20 C.F.R. Part 404, Subpart P, Appendix 1.

       Listing 2.10(B) requires, “A word recognition score of 40 percent or less in the

better ear determine using a standardized list of phonetically balanced monosyllabic

words.”

       Plaintiff agrees that a remand is warranted but disagrees that further proceedings

are necessary. She contends that a remand for payment of benefits is warranted because

all essential factual issue have been resolved and dictate the conclusion that she is

disabled under Listing 2.10(B). She reasons that her word recognition score in her better

ear was 36 percent and was therefore lower than the score of 40 percent required by

Listing 2.10(B).

       At step three of the sequential evaluation, “[c]laimants are conclusively presumed

to be disabled if they suffer from an infirmity that appears on the [Social Security

Administration’s] special list of impairments, or that is at least equal in severity to those

listed.” Combs v. Comm’r of Soc. Sec., 459 F.3d 640, 643 (6th Cir.2006) (en banc)

(internal citations omitted). To establish that she meets Listing 2.10(B), a claimant must

establish all of the criteria set forth in the Listing, “including any relevant criteria in the

introduction ….” 20 C.F.R. § 416.925(c)(3); see Rabbers v. Comm’r of Soc. Sec., 582

F.3d 647, 653 (6th Cir. 2009).

       The Commissioner contends that although Plaintiff’s hearing test in 2017 revealed

that she had a word-recognition score of 36, it is unclear whether the testing was

compliant with Listing 2.10’s requirements. Listing 2.10B(1)(c) provides, in part,

                                                2
“Audiometric testing must be performed by, or under the direct supervision of, a licensed

audiologist or an otolaryngologist.”

       The Commissioner maintains that testing report is not signed by a licensed

audiologist or otolaryngologist and instead merely refers to Miracle-Ear as the source of

the tests. The Commissioner states, “Miracle-Ear’s website indicates that the individuals

who test customers for hearing loss are ‘hearing instrument specialists,’ not audiologists

or otolaryngologists. Without knowing exactly who performed the hearing test in 2017,

it is unclear whether or not Plaintiff met the requirements of listing 2.10(B).” (Doc. #14,

PageID #1132).

       Neither Plaintiff’s Memorandum in Opposition (Doc. #13) nor her Statement of

Errors (Doc. #7) identifies who performed Plaintiff’s audiogram in April 2017.

Examination of the Miracle-Ear documents reveals that it contains the signature of a

Miracle-Ear representative and her license number but it does not identify her as an

audiologist or otolaryngologist or indicate whether she administered the audiogram for

Plaintiff. (Doc. #6, PageID #1096). This Exhibit therefore does not resolve whether

Plaintiff meets the criteria of Listing 2.10(B).

       Accordingly, remand pursuant to sentence four of § 405(g) for further

administrative proceedings are warranted. On remand, the ALJ is directed to evaluate the

evidence of record, including the medical source opinions, under the applicable legal

criteria mandated by the Commissioner’s Regulations and Rulings and by case law; and

to evaluate Plaintiff’s disability claim each step of the required five-step sequential



                                              3
analysis to determine anew whether Plaintiff was under a disability and whether her

application for Supplemental Security Income should be granted.

                      IT IS THEREFORE ORDERED THAT:

      1.     The Commissioner’s non-disability finding id vacated;

      2.     No finding is made as to whether Plaintiff Keairra Zafr was
             under a “disability” within the meaning of the Social Security Act;

      3.     This matter is REMANDED to the Social Security Administration
             under sentence four of 42 U.S.C. § 405(g) for further consideration
             consistent with this Decision and Entry; and

      4.     The case is terminated on the Court’s docket.



March 10, 2020                                 s/Sharon L. Ovington
                                               Sharon L. Ovington
                                               United States Magistrate Judge




                                           4
